Title: To Thomas Jefferson from Joseph Anderson, 16 February 1804
From: Anderson, Joseph
To: Jefferson, Thomas


               
                  Dear Sir 
                  Senate Chamber Feby 16th. 1804
               
               In a letter from Governor Claiborne (which was laid before the Senate) he express’d a wish, that some Compliment might be paid to the troops of the Mississipi Territory—for their promptitude, in turning out, and descending the River—I have several times since intended to adress you upon the Subject—but have felt delicate, least you might think it an improper interference—My respect for you, and a desire that no Jealosy shou’d be created in the minds of my fellow Citizens must plead my apology—permit me therefore to Suggest—(Shou’d you think proper to Comply with Governor Claibornes request) that it wou’d be adviseable, to pay at least a Similar Compliment, to the Tennessee Volunteers who march’d to Natchez—Without intending to detract from the merits of the Mississipi Volunteers—it cannot be denied—that those of Tennessee have undergone much greater fatigue—and must be equally entitled—
               In order to exhibit a View of their tour—I take leave to inclose a letter, which I recd. by last mail—from the Colonel who Commands the Tennessee Volunteers—he is much respected in our State—and has deservedly the Character, of a Judicious, mild, and prudent man—
               from my knowledge of the dispositions of Military men—I have no hesitation in saying, that a Seasonable Compliment—from their Commander in Chief—is always grateful, and will greatly tend, to create emulation and lessen the recollection, of past fatigue—
               With Sentiments of verey high Consideration—I am very respectfully
               
                  Jos: Anderson 
               
            